ORDER

PER CURIAM.
Defendant appeals following his conviction by a jury of the class B felony of delivery of a controlled substance in violation of § 195.211 RSMo 1994, for which he was sentenced to 15 years imprisonment.1 We have reviewed the briefs of the parties and the record on appeal and find the contentions on appeal to be without merit. An extended opinion would have no precedential value. However, the parties have been provided with a memorandum opinion explaining the basis for our ruling. We affirm the judgments pursuant to Rules 84.16(b) and 30.25(b).

. Defendant also filed an appeal from the denial of his Rtde 29.15 motion for post-conviction relief following an evidentiary hearing. However, Defendant presented no claims of error in his brief pertaining to that ruling and that appeal is therefore deemed abandoned.